Citation Nr: 0006124	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to service connection for a blood disorder to 
include beta thalassemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel




INTRODUCTION

The veteran had active service from February 1982 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision denied entitlement to service connection for 
bilateral ankle disorder and a blood disorder.  

The Board remanded the case to the RO for additional 
development in July 1997.  At that time the issues developed 
for appellate consideration were entitlement to service 
connection for a bilateral ankle disorder and entitlement to 
service connection for a blood disorder.

In a rating decision dated in October 1999, the RO granted 
service connection for a right ankle disorder, and assigned a 
10 percent disability rating.  The grant of service 
connection for a right ankle disorder is considered a full 
grant of the benefit sought with regard to that issue.  
Grantham v. Brown, 114 F.3d 1156 (1997).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a current left ankle disability 
attributable to service.  

2.  There is no competent evidence that the veteran has 
current disability from beta thalassemia or other blood 
disorder.  



CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The claim for service connection for a blood disorder to 
include beta thalassemia is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Available service medical records show that the veteran was 
seen for complaints of shin pain in August and December 1991.  
In December 1991, the veteran was noted to have tenderness 
over the spine of a tibia.  An X-ray examination revealed no 
fractures.  The assessment was shin splints.

A report dated in January 1993 from National Health 
Laboratories show a veteran's hemoglobin level to be 13.3.  

The veteran was accorded a VA examination in May 1993.  At 
that time, he reported that during service he fell inside a 
tank and hit both ankles which became swollen and painful.  
He reported that since the incident he has experienced pain 
off and on with increased pain at times, aggravated by 
prolonged standing and walking.  

On examination of both ankles, there was no deformity or 
swelling.  There was tenderness at the lateral and medial 
malleolus.  There was no evidence of instability at the ankle 
joints.  The ligaments were intact.  The range of motion was 
as follows: ankle dorsiflexion was to 10 degrees and plantar 
flexion was to 30 degrees.  X-rays were normal.  The 
diagnosis was history of ankle sprain with recurrent pain and 
discomfort.  

Clinical laboratory testing  revealed a hemoglobin level of 
13, which was abnormally low.  The lymphatic and hemic 
systems were normal.  The diagnosis was normal, healthy adult 
male.  

VA radiographic report echogram abdomen dated in May 1993 
show the veteran's reported clinical history as follows: 
abnormal liver function, negative hepatitis panel and 
nonalcohol drinker.  It was noted that the veteran had beta 
thalassemia.  The diagnosis was normal abdominal ultrasound.  

The veteran was accorded a VA examination in December 1997.  
It was noted that the veteran was discharged from service in 
1992 and had a Persian Gulf examination, it was noted that 
beta thalassemia was found on a routine Gulf War examination.  
There were no reported symptoms of weakness or shortness of 
breath or fatigue.  There were no reported symptoms of 
cholecystitis, pancreatitis, or hepatitis.  The veteran 
denied any rectal abnormalities.  There was no pain, 
discomfort, constipation, or rectal bleeding, at least for 
several years.  The diagnosis was beta thalassemia diagnosed 
on routine Persian Gulf examination in 1992.  It was noted 
that veteran was asymptomatic.  

On podiatry examination, the veteran reported that he had 
injured his left ankle during service.  Range of motion of 
the left ankle was normal.  The diagnosis was minimal 
evidence of left ankle pathology.  

Clinical laboratory test revealed a hemoglobin level of 13.7, 
which was noted to be abnormally low.  

The veteran was accorded a VA examination in March 1998.  It 
was noted that the examination was to determine whether or 
not degenerative joint disease of the left ankle existed.  
The examiner commented that the radiographic reports showed 
no significant arthritis of the ankle, but the veteran was 
given the diagnosis of minimal evidence of left ankle 
pathology.  

The veteran reported that during service he experienced 
several injuries to his ankles due to jumping off tanks.  He 
reported pain with activities, more on the right than the 
left.  He experienced occasional sensation of instability.  
On examination, bilateral flat feet were noted.  Range of 
motion was normal.  There was no evidence of instability.  
Drawer tests were negative for instability.  X-rays of the 
left ankle were negative and there was no evidence of 
degenerative arthritis.  The diagnosis was normal left ankle 
examination (including X-rays).  The examiner noted that the 
veteran did not have any objective evidence of significant 
injury of degenerative arthritis in the left ankle.  

In October 1998, the RO requested that a specialist in 
hematology provide an opinion as to whether beta thalassemia 
was a defect or disease, and if a disease, did it have its 
onset in service (1982-1992), or was it aggravated beyond its 
natural progression during service.  

In a November 1998 response, the reviewer reported that the 
veteran had a hemoglobin electrophoresis result in April 1993 
which showed that he had increased level of hemoglobin level 
(5 percent) consistent with beta thalassemia.  His last 
hemoglobin level taken in December 1997 was 13.7 g/dl which 
was consistent with thalassemia trait.  He reported that beta 
thalassemia was a hereditary disease.  The examiner commented 
that individuals with beta thalassemia trait were usually 
asymptomatic from the disorder unless there were other 
hemoglobinopathies associated with it.  The examiner further 
commented that in view of the veteran's hemoglobin level, it 
was unlikely that he had a combined hemoglobinopathy.  


Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation. If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498 (1995).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In general, service connection will be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Clear and unmistakable evidence 
is required to rebut the presumption.  38 U.S.C.A. § 1111. 
Venerson v. West, 12 Vet. App. 261 (1999).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted, and the veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury.  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b) (West 1991),  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence 
supports the claim or is in relative equipoise, the veteran 
prevails.  Gilbert, 1 Vet. App. at 56.  Further, where the 
"fair preponderance of the evidence" is in favor or against 
the claim, the benefit of the doubt rule has no application.  
Id.

VA's General Counsel has held that service connection may be 
granted for hereditary diseases which first manifest in 
service, or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90) (1990); 55 Fed. Reg. 43253 (1990).  The 
General Counsel specifically held that the mere fact that a 
disease is hereditary, does not rebut the presumption of 
soundness.



Analysis

Left ankle disorder

The veteran has reported that during service he sustained an 
injury to his left ankle jumping off a tank.  He is competent 
to report this injury.  He is also competent to report 
continuity of symptomatology since the incident.  The report 
of the May 1993 orthopedic examination provides competent 
evidence of a current diagnosis of disability.  That 
examination also provides competent evidence of a diagnosis 
of current disability.  The current disability was attributed 
to a history of ankle sprain.  Inasmuch as the only reported 
ankle sprain occurred in service, the diagnosis serves to 
provide competent evidence of a nexus between the current 
diagnosis and service.  See Hodges v. West, No. 98-1275 (Jan. 
12, 2000) (holding a nexus was supplied in a claim for 
service connection for traumatic arthritis, where there was 
current diagnosis of that disability and the only reported 
trauma had occurred in service).  Accordingly, the Board 
finds that the claim for service connection for a left ankle 
disability is well grounded.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

While the earlier examination reports seemed to suggest that 
the veteran had a current disability left ankle disability 
attributable to service, the most recent VA examination 
revealed no abnormality of the left ankle, and the examiner 
concluded that the veteran did not have such a disability.  
The Board finds that the most recent finding is more 
probative than the earlier findings.  The most recent 
examination report was more detailed than the earlier 
examination reports, and the examiner took into account the 
earlier examinations in finding that there was no current 
disability.  Further, the veteran has not reported, and the 
record does not show, any treatment for left ankle 
disability.

The Board notes that in the VA Form 646, the veteran's 
representative contends that the 1998 examiner denotes that 
X-rays show a small evulsion type ossicle at the tip of the 
lateral malleolus to the left ankle.  The Board notes that 
the examiner notes that x-rays demonstrate a small 
"evulsion" type ossicle at the tip of the lateral 
malleolus.  However, in his discussion he specifically 
relates the "ossicle" of bone to the right ankle.  
Furthermore, the diagnosis was normal left ankle examination.  

For these reasons the Board concludes that the preponderance 
of the evidence is against a finding that the veteran 
currently has a left ankle disability attributable to 
service.

Blood disorder (claimed as beta thalassemia)

Despite numerous attempts, VA has not been able to obtain the 
veteran's complete service medical records.  In the absence 
of the service medical records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the weight to be given the veteran's evidence.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

The record shows that since service the veteran has 
consistently been found to have abnormal hemoglobin levels.  
These have been diagnosed as a hereditary disease, beta-
thalassemia. 

As noted earlier, service connection is available for 
hereditary diseases under certain circumstances.  However, 
under the provisions of 38 U.S.C.A. §§ 1110, 1131 service 
connection is only available for disability resulting from 
disease or injury incurred in service.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has defined the term 
"disability" as meaning an impairment of earning capacity 
resulting from disease or injury incurred in service or from 
aggravation of a pre-existing disease or injury.  Allen v. 
Brown, 7 Vet. App. 439, 447 (1995) (en banc).

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  In this case there is no evidence of active pathology 
associated with the veteran's hemoglobin level at the time of 
the veteran's current claim or thereafter.  The veteran filed 
his claim in 1993, at which time he was found to be a normal, 
healthy adult male.  Subsequently, the 1997 examiner reported 
that the veteran had asymptomatic beta thalassemia and 
specifically noted that the veteran was working regular hours 
and completing a full days work.  The veteran has not 
reported any treatment for beta thalassemia.

In the absence of competent evidence of current disability 
from beta thalassemia or other blood disease, the claim is 
not well grounded must be denied.  


ORDER

Service connection for a left ankle disorder is denied.  

Service connection for a blood disorder to include beta 
thalassemia is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

